      Case: 1:19-cv-01610 Document #: 51 Filed: 04/18/19 Page 1 of 4 PageID #:315



                                                                          Hon. Andrea R. Wood




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


 CHRISTOPHER MOEHRL, on behalf of
 himself and all others similarly situated,
                                                   Civil Action No.: 1:19-cv-01610
               Plaintiff,


                                                   NOTICE OF MOTION FOR
 v.                                                APPOINTMENT OF INTERIM CO-LEAD
                                                   CLASS COUNSEL
 THE NATIONAL ASSOCIATION OF
 REALTORS, REALOGY HOLDINGS CORP.,
 HOMESERVICES OF AMERICA, INC.,
 RE/MAX HOLDINGS, INC., and KELLER
 WILLIAMS REALTY, INC.,

                Defendants.




To:     Counsel of Record

        PLEASE TAKE NOTICE that on Thursday, April 25, 2019, at 9:00 a.m., or at such other

time as the Court shall direct, undersigned counsel shall appear before the Honorable Andrea

Wood, in the Courtroom usually occupied by her on the 19th Floor of the Dirksen Federal

Building (219 South Dearborn Street) in Chicago, and shall then and there present a MOTION

FOR APPOINTMENT OF PLAINTIFF’S INTERIM CO-LEAD COUNSEL, a copy of

which is herewith served on you.
    Case: 1:19-cv-01610 Document #: 51 Filed: 04/18/19 Page 2 of 4 PageID #:316




DATED: April 18, 2019                    HAGENS BERMAN SOBOL SHAPIRO LLP


                                         By    s/ Steve W. Berman
                                              STEVE W. BERMAN (Bar No. 3126833)

                                         1301 Second Avenue, Suite 2000
                                         Seattle, WA 98101
                                         Telephone: (206) 623-7292
                                         steve@hbsslaw.com

                                         Elizabeth A. Fegan
                                         HAGENS BERMAN SOBOL SHAPIRO LLP
                                         455 North Cityfront Plaza Drive, Suite 2410
                                         Chicago, IL 60611
                                         Telephone: (708) 628-4949
                                         beth@hbsslaw.com

                                         Jeff D. Friedman
                                         Rio S. Pierce
                                         HAGENS BERMAN SOBOL SHAPIRO LLP
                                         715 Hearst Avenue, Suite 202
                                         Berkeley, CA 94710
                                         Telephone: (510) 725-3000
                                         jefff@hbsslaw.com
                                         riop@hbsslaw.com

                                         Carol V. Gilden (Bar No. 6185530)
                                         COHEN MILSTEIN SELLERS & TOLL PLLC
                                         190 South LaSalle Street, Suite 1705
                                         Chicago, IL 60603
                                         Telephone: (312) 357-0370
                                         cgilden@cohenmilstein.com

                                         Daniel A. Small
                                         Kit A. Pierson
                                         Benjamin D. Brown
                                         Courtney A. Elgart
                                         COHEN MILSTEIN SELLERS & TOLL PLLC
                                         1100 New York Ave. NW, Fifth Floor
                                         Washington, DC 20005
                                         (Telephone: (202) 408-4600
                                         dsmall@cohenmilstein.com
                                         bbrown@cohenmilstein.com
                                         celgart@cohenmilstein.com

                                         Matthew R. Berry
                                         SUSMAN GODFREY LLP
                                         1201 Third Avenue, Suite 3800
                                         Seattle, Washington 98101
                                         Telephone: (206) 516-3880
                                         mberry@susmangodfrey.com
Case: 1:19-cv-01610 Document #: 51 Filed: 04/18/19 Page 3 of 4 PageID #:317



                                     Marc M. Seltzer
                                     Steven G. Sklaver
                                     SUSMAN GODFREY L.L.P.
                                     1900 Avenue of the Stars, Suite 1400
                                     Los Angeles, California 90067
                                     Telephone: (310) 789-3100
                                     mseltzer@susmangodfrey.com
                                     ssklaver@susmangodfrey.com

                                     George Farah
                                     HANDLEY FARAH & ANDERSON PLLC
                                     81 Prospect Street
                                     Brooklyn, NY 11201
                                     Telephone: (212) 477-8090
                                     gfarah@hfajustice.com

                                     William H. Anderson
                                     HANDLEY FARAH & ANDERSON PLLC
                                     4730 Table Mesa Drive, Suite G-200
                                     Boulder, CO 80305
                                     Telephone: (303) 800-9109
                                     wanderson@hfajustice.com

                                     Benjamin David Elga
                                     Brian Shearer
                                     JUSTICE CATALYST LAW
                                     25 Broadway, Ninth Floor
                                     New York, NY 10004
                                     Telephone: (518) 732-6703
                                     belga@justicecatalyst.org
                                     brianshearer@justicecatalyst.org
                                     Monte Neil Stewart
                                     Russell E. Marsh
                                     WRIGHT MARSH & LEVY
                                     300 S. 4th Street, Suite 701
                                     Las Vegas, NV 89101
                                     Telephone: (702) 382-4004
                                     monteneilstewart@gmail.com
                                     rmarsh@wmllawlv.com

                                     Vildan A. Teske
                                     Marisa C. Katz
                                     TESKE KATZ KITZER & ROCHEL PLLP
                                     222 South Ninth Street, Suite 4050
                                     Minneapolis, MN 55402
                                     Telephone: (612) 746-1558
                                     teske@tkkrlaw.com
                                     katz@tkkrlaw.com

                                     Attorneys for Plaintiff Christopher Moehrl
    Case: 1:19-cv-01610 Document #: 51 Filed: 04/18/19 Page 4 of 4 PageID #:318




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on April 18, 2019, a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.

                                                       s/ Steve W. Berman
                                                      STEVE W. BERMAN
